              Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 1 of 29




1    Marisa Díaz, CSB No. 293072
     E-mail: mdiaz@legalaidatwork.org
2    Christopher Ho, CSB No. 129845
3    E-mail: cho@legalaidatwork.org
     LEGAL AID AT WORK
4    180 Montgomery Street, Suite 600
     San Francisco, California 94104
5    Telephone: 415.864.8848
6    Facsimile: 415.593.0096

7    Beth W. Mora, CSB No. 208859
     E-mail: bmora@moraelaw.com
8    MORA EMPLOYMENT LAW, APC
9    18 Crow Canyon Court, Suite 205
     San Ramon, California 94583
10   Telephone: 925.820.8949
     Facsimile: 925.820.0278
11
12   Attorneys for Plaintiff-Intervenor Ayesha Faiz

13
                                 IN THE UNITED STATES DISTRICT COURT
14
15                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

16
17
     U.S. EQUAL EMPLOYMENT                            Case No. 19-cv-01231-JSW
18   OPPORTUNITY COMMISSION,
19                                                    COMPLAINT IN INTERVENTION FOR
                    Plaintiff,
                                                      VIOLATIONS OF:
20
                                                         (1) TITLE VII OF THE CIVIL RIGHTS ACT
21   AYESHA FAIZ,                                            OF 1964;
22                  Plaintiff-Intervenor,                (2) 42 U.S.C. § 1981;
23             v.                                        (3) CALIFORNIA FAIR EMPLOYMENT
                                                             AND HOUSING ACT;
24   FIDELITY HOME ENERGY, INC., a                       (4) STATE TORT LAW;
25   California Corporation; and DOES 1-50,
                                                         (5) CALIFORNIA LABOR CODE
                    Defendants.
26
                                                      JURY TRIAL DEMANDED
27
28
29
30     {00575814.DOCX 2}                                             Case No. 19-cv-01231-JSW
31                                     COMPLAINT IN INTERVENTION
                 Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 2 of 29




1                                            INTRODUCTION
2           1.       This is an action for relief from violations by Defendant Fidelity Home Energy,
3    Inc. (“Defendant Fidelity” or “Fidelity”), and Does 1-50 (collectively, “Defendants”), of the right
4    of Plaintiff-Intervenor Ayesha Faiz (“Plaintiff-Intervenor”) to be free from unlawful employment
5    discrimination on the basis of her national origin and race, Middle Eastern.
6           2.       Defendants, as Plaintiff-Intervenor’s former employers, subjected Plaintiff-
7    Intervenor to the egregious and unlawful employment practice of forcing her, as a condition of
8    her employment, to participate in and enforce a company policy and/or practice of refusing
9    services to potential customers who were perceived to be of Middle Eastern or Indian national
10   origin or race (“Policy”).
11          3.       Defendants’ discriminatory Policy against those customers permeated all of

12   Plaintiff-Intervenor’s work. On a regular basis, she was required to refuse services to potential

13   customers of her own national origin and race, Middle Eastern, or instruct others to do so

14   pursuant to Defendants’ Policy. As a person of Middle Eastern descent, this caused Plaintiff-

15   Intervenor significant distress, anxiety, and shame.

16          4.       Plaintiff-Intervenor witnessed Fidelity employees of all ranks, including the CEO

17   and President, openly engage in and/or openly allow this Policy to thrive. The Policy continued

18   even after Plaintiff-Intervenor and at least one other employee expressed their opposition to it.

19          5.       The consequent hostile work environment, discriminatory demotion, and

20   retaliation at the hands of Defendants forced Plaintiff-Intervenor to resign from her position.

21                                    JURISDICTION AND VENUE

22          6.       This Court has jurisdiction over the subject matter and parties pursuant to 28

23   U.S.C. § 1331, as this case involves questions of federal law. This Court also has jurisdiction

24   pursuant to 28 U.S.C. § 1343 because Plaintiff-Intervenor seeks damages for violation of her

25   civil rights.

26          7.       This Court has supplemental jurisdiction over the related state law claims pursuant

27   to 28 U.S.C. § 1367(a) because those claims form part of the same case or controversy under

28   Article III of the United States Constitution. Plaintiff-Intervenor’s state law claims share all

29
30    {00575814.DOCX 2}                              1                     Case No. 19-cv-01231-JSW
31                                    COMPLAINT IN INTERVENTION
                  Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 3 of 29




1    common operative facts with her federal law claims, and the parties are identical. Resolving
2    Plaintiff-Intervenor’s federal and state claims in a single action serves the interests of judicial
3    economy, convenience, consistency, and fairness to the parties.
4            8.       Venue is proper in, and Defendants are subject to the personal jurisdiction of, this
5    Court because Defendants maintain facilities and business operations in this District, and all or
6    most of the events giving rise to this action occurred in this District. 28 U.S.C. § 1391(b); 42
7    U.S.C. § 2000e-5(f)(3).
8            9.       Pursuant to Local Rule 3-2(d) of this District, assignment to the Oakland Division
9    of this Court is proper because all or most of the events giving rise to Plaintiff-Intervenor’s claims
10   occurred in Alameda County.
11                                      NATURE OF THIS ACTION

12           10.      This is an action brought pursuant to Title VII of the Civil Rights Act of 1964, 42

13   U.S.C. § 2000e et seq., as amended, (“Title VII”), 42 U.S.C. § 1981, and California statutory and

14   common law.

15           11.      Plaintiff-Intervenor seeks injunctive and declaratory relief, compensatory damages,

16   punitive damages, liquidated damages, unpaid wages and penalties, and her reasonable attorneys’

17   fees and litigation expenses as remedies for Defendants’ violations of her Federal and California

18   statutory as well as common law rights.

19           12.      Through this Complaint, Plaintiff-Intervenor intervenes as of right in the action

20   commenced in this Court on March 7, 2019 against Defendant by the U.S. Equal Employment

21   Opportunity Commission (“EEOC”), styled U.S. Equal Employment Opportunity Commission v.

22   Fidelity Home Energy, Inc., Case No. 4:19-cv-01231. 42 U.S.C. § 2000e-5(f)(1).

23                                                 PARTIES

24           13.      Plaintiff-Intervenor Ayesha Faiz is a woman of Afghan descent. She worked as a

25   Representative Services Supervisor for Defendant Fidelity from approximately November 12,

26   2015 until on or around December 3, 2015. Thereafter, Plaintiff-Intervenor worked for Defendant

27   Fidelity as a “Confirmer” until her resignation on December 7, 2015.

28           14.      Upon information and belief, Defendant Fidelity is a California corporation with

29
30     {00575814.DOCX 2}                              2                     Case No. 19-cv-01231-JSW
31                                     COMPLAINT IN INTERVENTION
               Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 4 of 29




1    its principal place of business in San Leandro, California.
2            15.     Plaintiff-Intervenor is informed and believes, and thereon alleges, that Defendant
3    Fidelity at all times relevant herein was engaged in the business of selling energy efficiency
4    products, such as solar panels, and installing these products in homes.
5            16.     At all times relevant herein, Defendant Fidelity had at least fifteen employees. It is
6    therefore an “employer” within the meaning of Title VII.
7            17.     Defendant Fidelity is also an “employer” within the meaning of the California Fair
8    Employment and Housing Act (“FEHA”).
9            18.     Plaintiff-Intervenor is informed and believes, and thereon alleges, that at all times
10   relevant herein each of the Defendant Does 1-50 were responsible in some manner for the
11   occurrences and injuries alleged in this complaint. Their names and capacities are currently

12   unknown to Plaintiff-Intervenor. Plaintiff-Intervenor will amend this Complaint to show such

13   true names and capacities when the same have been ascertained.

14                                       STATEMENT OF FACTS

15           19.     At all times material to this action, Plaintiff-Intervenor was employed by

16   Defendant Fidelity at its San Leandro, California office.

17           20.     Defendant Fidelity hired Plaintiff-Intervenor as a Representative Services

18   Supervisor on or around November 12, 2015.

19           21.     As a Representative Services Supervisor, Plaintiff-Intervenor worked in Fidelity’s

20   Representative Services Department, also known as the “Confirmer Room.” Plaintiff-

21   Intervenor’s job responsibilities included overseeing the work of Fidelity employees who worked

22   in the “Hot Data” room and took inbound calls from potential customers, and the work of

23   “Confirmers,” whose job was to confirm appointments for Fidelity employees to visit potential

24   customers’ homes to sell and/or install Fidelity’s products. Plaintiff-Intervenor, along with the

25   other supervisors in her department, also confirmed appointments.

26           22.     Calls with potential customers would be made by Telemarketer Services

27   Representatives (outgoing calls) or received by employees in the “Hot Data Room” (incoming

28   calls). These employees would then create customer appointments, or “leads,” based on those

29
30     {00575814.DOCX 2}                              3                     Case No. 19-cv-01231-JSW
31                                    COMPLAINT IN INTERVENTION
               Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 5 of 29




1    calls. Plaintiff-Intervenor and her supervisor peers in the Confirmer Room would, in turn, follow
2    up on these leads and confirm appointments with eligible customers.
3            23.     Plaintiff-Intervenor’s supervisorial duties also included occasionally filling in for a
4    supervisor, Daryl Smith, to oversee Telemarketer Services Representatives as they called
5    potential customers.
6            24.     Leata Tufono, another Representative Services Supervisor, trained Plaintiff-
7    Intervenor during her first week of employment. During this training period, Ms. Tufono
8    informed Plaintiff-Intervenor that Fidelity had a policy and/or practice of not providing services
9    to potential customers of perceived Middle Eastern or Indian descent (the “Policy”). Ms. Tufono
10   instructed Plaintiff-Intervenor to avoid confirming appointments with these customers by telling
11   them there were no available appointments or that Fidelity would mail them an informational

12   packet. Neither explanation was true.

13           25.     During this training, Ms. Tufono also demonstrated one way she carried out

14   Fidelity’s Policy. As Ms. Tufono and Plaintiff-Intervenor sat side by side reviewing Fidelity’s

15   database of customer appointments to be confirmed, Ms. Tufono pointed out a name she believed

16   indicated that the customer was of Middle Eastern descent. Ms. Tufono proceeded to type that

17   name into a Google search browser and search for images. Based on the images of individuals

18   she saw in the search results, Ms. Tufono concluded that the name was a “Middle Eastern” name

19   and that, therefore, she would not “run it” (i.e., confirm the appointment).

20           26.     During her training period, Plaintiff-Intervenor asked Ms. Tufono why Fidelity had

21   the Policy. Ms. Tufono casually answered that she did not know.

22           27.     Ms. Tufono also informed Plaintiff-Intervenor during her training that Defendant

23   Fidelity’s CEO, Bradley Smith (“CEO Smith”), had a short temper and did not like to be

24   disturbed by employees.

25           28.     Throughout her employment, Plaintiff-Intervenor observed employees abide by

26   Fidelity’s Policy while speaking with potential customers. For example, on a regular basis,

27   Plaintiff-Intervenor overheard employees telling potential customers who were believed to be of

28   Middle Eastern or Indian descent that Fidelity had no available appointments and/or that Fidelity

29
30     {00575814.DOCX 2}                              4                      Case No. 19-cv-01231-JSW
31                                     COMPLAINT IN INTERVENTION
                 Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 6 of 29




1    would send the customer information via mail, neither of which was true. On several occasions,
2    Plaintiff-Intervenor observed Fidelity employees cancel already-confirmed appointments with
3    customers of perceived Middle Eastern or Indian descent based on a non-existent scheduling
4    conflict.
5            29.     Plaintiff-Intervenor also saw database and handwritten notes that further
6    demonstrated open and widespread compliance with the Policy. For example, on a regular basis,
7    Plaintiff-Intervenor saw a post-it note on an employee’s computer in the Hot Data room that read
8    “NO INDIANS”, or words to that effect, in all capital letters.
9            30.     On an ongoing basis, Plaintiff-Intervenor observed notes left by Fidelity
10   employees in database entries for customers believed to be of Middle Eastern or Indian descent
11   that read “Not Qualified”, “We Won’t Run This”, “Indian Name! NQ”, and the like.

12           31.     While conducting follow-up calls with customer leads, Plaintiff-Intervenor came

13   across a field in a Fidelity database that allowed Fidelity employees to “flag” a database entry

14   based on “ethnicity.” A “flag” in a database entry signaled that employees were not to follow up

15   or otherwise provide services to the customer. Plaintiff-Intervenor clicked on this “ethnicity”

16   field and discovered a large number of database entries that had been flagged. All of the entries

17   Plaintiff-Intervenor reviewed corresponded to customers with names that could have been

18   perceived to be Middle Eastern or Indian.

19           32.     As part of her duties as a Representative Services Supervisor, Plaintiff-Intervenor

20   was required to enforce Fidelity’s Policy. For example, on multiple occasions, Plaintiff-

21   Intervenor had to instruct other Fidelity employees to not schedule appointments for customers of

22   perceived Middle Eastern or Indian descent or to cancel an already scheduled appointment for

23   these customers. Per the Policy, Plaintiff-Intervenor was required to tell employees in the latter

24   scenario that they should falsely tell the customer that there were no available appointments

25   and/or that Defendant Fidelity would send information via mail.

26           33.     On at least two occasions, pursuant to the Policy, Plaintiff-Intervenor herself had

27   to cancel customers’ appointments because of their perceived Indian or Middle Eastern descent.

28   On one occasion, a customer called into the Representative Services Department to confirm his

29
30     {00575814.DOCX 2}                             5                     Case No. 19-cv-01231-JSW
31                                    COMPLAINT IN INTERVENTION
                Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 7 of 29




1    appointment for that same day. When Plaintiff-Intervenor consulted Ms. Tufono about this
2    customer’s appointment, Ms. Tufono reiterated that Fidelity did not “do appointments” with
3    Middle Eastern and Indian customers. Based on this, Plaintiff-Intervenor was forced to cancel the
4    customer’s appointment. On another occasion, Ms. Tufono asked Plaintiff-Intervenor to call a
5    customer to cancel his appointment because Fidelity believed the individual to be of Middle
6    Eastern descent. On both occasions, Plaintiff-Intervenor was forced to falsely tell the customers
7    that Fidelity either had no available appointments or that there had been a scheduling conflict, and
8    that Fidelity would send additional information through the mail.
9            34.     Throughout her employment at Fidelity, Plaintiff-Intervenor witnessed the Policy
10   being applied to potential customers who had similar or the same names as Plaintiff-Intervenor’s
11   Middle Eastern family and Middle Eastern community members.

12           35.     Plaintiff-Intervenor expressed her opposition to the Policy to various Fidelity

13   supervisors throughout her employment, including to her direct supervisor, Darlene Mills, who

14   was Fidelity’s Call Center Supervisor. Despite Plaintiff-Intervenor’s repeated expressions of

15   disapproval and opposition to Defendant’s Policy, no action was taken to remedy the matter or

16   explain the Policy. To the contrary, Plaintiff-Intervenor was advised by these individuals that it

17   was a long-standing company policy and/or practice.

18           36.     Plaintiff-Intervenor also expressed her concerns about the Policy to Telemarketer

19   Services Representatives. Some of these employees complained to Plaintiff-Intervenor that the

20   Policy undermined their ability to meet their customer lead quotas.

21           37.     Plaintiff-Intervenor is informed and believes that in or around the latter half of

22   November 2015, Fidelity fired Bruchell Fox, a Telemarketer Services Representative, for failing

23   to meet her quotas. Upon Ms. Fox’s firing, she complained to CEO Smith and others about the

24   Policy, stating that it was discriminatory and that it caused her to fail to meet her quotas since it

25   prohibited her from creating leads for interested customers of perceived Middle Eastern or Indian

26   descent.

27           38.     Sometime during the second week of Plaintiff-Intervenor’s employment, Daryl

28   Smith approached Plaintiff-Intervenor while she sat in the Representative Services Department

29
30     {00575814.DOCX 2}                              6                      Case No. 19-cv-01231-JSW
31                                     COMPLAINT IN INTERVENTION
               Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 8 of 29




1    alongside Ms. Tufono and Mr. Keyes. Mr. Smith asked Plaintiff-Intervenor to assist him in
2    confirming an appointment for a Spanish-speaking customer. Plaintiff-Intervenor responded that
3    she did not speak Spanish.
4            39.     Plaintiff-Intervenor then informed Ms. Tufono and Mr. Keyes that she was of
5    Middle Eastern descent. Both employees responded they had thought she was “Mexican.”
6            40.     Thereafter, Plaintiff-Intervenor began to openly share her ethnicity with other
7    Fidelity supervisors and staff.
8            41.     Plaintiff-Intervenor is informed and believes that in or around November 28, 2015,
9    CEO Smith informed Fidelity staff that they could now schedule appointments with customers of
10   Middle Eastern and Indian descent.
11           42.     Despite CEO Smith’s announcement, however, the Policy remained in effect.

12   Plaintiff-Intervenor continued to observe other Fidelity supervisors and employees openly

13   implement the Policy. She also continued to observe employee database and handwritten notes

14   indicating Fidelity employees still abided by the Policy.

15           43.     Plaintiff-Intervenor complained to other Fidelity supervisors about the continued

16   existence of the Policy. As before, these complaints were ignored.

17           44.     On or around December 3, 2015, CEO Smith publicly demoted Plaintiff-Intervenor

18   during a meeting with other supervisors. CEO Smith informed Plaintiff-Intervenor that she was

19   no longer a Representative Services Supervisor and, instead, held the position of “Confirmer.”

20   He also stated to Plaintiff-Intervenor that Fidelity’s Hiring Manager, Scott Johnson-Temores, had

21   told Plaintiff-Intervenor that she had been hired as a supervisor by mistake.

22           45.     This public demotion humiliated and confused Plaintiff-Intervenor.

23           46.     Plaintiff-Intervenor never received the bonus she was owed pursuant to the “Hot

24   Data/Rep Services Supervisor Pay Plan.”

25           47.     On or around December 5, 2015, Plaintiff-Intervenor was in the Hot Data room

26   while CEO Smith conducted a role-playing exercise with a Hot Data employee while she sat at

27   her computer. The post-it note that read “NO INDIANS” was prominently displayed on that

28   employee’s computer during this exercise. Despite this post-it note being in plain view of Mr.

29
30     {00575814.DOCX 2}                             7                     Case No. 19-cv-01231-JSW
31                                     COMPLAINT IN INTERVENTION
               Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 9 of 29




1    Smith, Plaintiff-Intervenor, and the other employees who were present, Mr. Smith did not take it
2    down or mention anything about it.
3            48.     On or around that same day, Plaintiff-Intervenor again complained about the
4    Policy to Hot Data Supervisor Thomas Keyes. Mr. Keyes made no indication that he would take
5    any action to try to end the Policy.
6            49.     As someone of Middle Eastern descent herself, Plaintiff-Intervenor was deeply
7    offended by Defendant’s Policy. Its existence, the office’s open acceptance of it, and Plaintiff-
8    Intervenor’s forced participation in it as a condition of her employment caused her significant
9    distress and anxiety. Plaintiff-Intervenor felt ashamed and degraded that she had to enforce and
10   participate in a policy and/or practice that overtly discriminated against customers of her own
11   national origin and race.

12           50.     On or around December 7, 2015, Plaintiff-Intervenor resigned from her position by

13   sending a text message to Ms. Tufono. In this message, Plaintiff-Intervenor again expressed her

14   opposition to the Policy and stated that she felt forced to resign because of it. Plaintiff-Intervenor

15   stated that she had “been really uncomfortable working there since knowing the company refuses

16   to service middle easterners [sic] or Indians . . . Just imagine being black for example and going

17   to work somewhere but they say, ‘no blacks.’ It makes me sick to know we refuse to service a

18   particular ethnicity of people. We literally go out of our way to single them out.”

19                         EXHAUSTION OF ADMINISTRATIVE REMEDIES

20           51.     Plaintiff-Intervenor timely filed charges with the United States Equal Employment

21   Opportunity Commission, which were cross-filed with the California Department of Fair

22   Employment and Housing (“DFEH”).

23           52.     During the pendency of the EEOC’s processing and investigation of Plaintiff-

24   Intervenor’s charge of discrimination, and prior to the EEOC’s issuance of a Notice of Right to

25   Sue, Plaintiff-Intervenor necessarily initiated an action in the Superior Court of California,

26   County of Alameda, in order to preserve her California statutory and common law claims. That

27   action is styled Ayesha Faiz v. Fidelity Home Energy, Inc., et al., No. RG17884669 (filed Dec. 4,

28   2017). Upon the Court’s exercise of supplemental jurisdiction over the state law claims contained

29
30     {00575814.DOCX 2}                             8                      Case No. 19-cv-01231-JSW
31                                    COMPLAINT IN INTERVENTION
              Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 10 of 29




1    herein, Plaintiff-Intervenor will ask the Superior Court to stay the state action until these state law
2    claims are adjudicated by this Court, at which time she will move to dismiss her state court
3    complaint with prejudice.
4            53.     Plaintiff-Intervenor has timely filed this action and has complied with all
5    administrative prerequisites to bring this lawsuit.
6            54.     On September 14, 2016, the EEOC issued Ms. Faiz a “Notice to Complainant and
7    Respondent”, indicating that it served as her DFEH Right to Sue Notice, and that the statute of
8    limitations for her FEHA claims would be tolled during the pendency of the EEOC’s
9    investigation. A true and correct copy of the Notice to Complainant and Respondent is attached
10   hereto as Exhibit A.
11           55.     The EEOC issued Ms. Faiz a Notice of Right to Sue on March 7, 2019, in relation

12   to her Title VII claims. A true and correct copy of the Notice of Right to Sue is attached hereto as

13   Exhibit B.

14
                                  FIRST CLAIM FOR RELIEF
15    [Hostile Work Environment Based on National Origin in Violation of Title VII of the Civil
16                    Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2(a)]

17           56.     Plaintiff-Intervenor incorporates by reference the allegations contained in
18   Paragraphs 1 through 55, above, as if fully set forth herein.
19           57.     Title VII of the Civil Rights Act of 1964, as amended, makes it unlawful for an
20   employer “(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate
21   against any individual with respect to his compensation, terms, conditions, or privileges of
22   employment, because of such individual’s race, color, religion, sex, or national origin; or (2) to
23   limit, segregate, or classify his employees or applicants for employment in any way which would
24   deprive or tend to deprive any individual of employment opportunities or otherwise adversely
25   affect his status as an employee, because of such individual’s race, color, religion, sex, or national
26   origin.” 42 U.S.C. § 2000e-2(a).
27           58.     Defendants subjected Plaintiff-Intervenor to unwelcome conduct by forcing her, as
28   a term and condition of her employment, to participate in and enforce their Policy of refusing
29
30     {00575814.DOCX 2}                              9                      Case No. 19-cv-01231-JSW
31                                      COMPLAINT IN INTERVENTION
                 Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 11 of 29




1    services to potential customers based on their actual or perceived Middle Eastern or Indian
2    national origin.
3               59.     This conduct was severe and pervasive. On a regular, and sometimes daily, basis,
4    Plaintiff-Intervenor witnessed her coworkers openly abide by the Policy; observed coworkers’
5    database and hand-written notes indicating that Fidelity would not provide services to Middle
6    Eastern and Indian individuals; and herself had to participate in and enforce the Policy.
7               60.     Plaintiff-Intervenor’s multiple complaints to Defendants’ supervisory employees
8    did not cause Defendants to rescind the Policy.
9               61.     The Policy and Defendants’ actions in relation thereto created a hostile work
10   environment for Plaintiff-Intervenor because of her national origin, Middle Eastern.
11              62.     Plaintiff-Intervenor found her work environment to be hostile and heavily charged

12   with national origin discrimination.

13              63.     A reasonable person of Middle Eastern national origin in Plaintiff-Intervenor’s

14   position would have found the work environment to be hostile and polluted by national origin

15   discrimination.

16              64.     Management level employees knew, or should have known, of the Policy and

17   Fidelity employees’ conduct in relation thereto.

18              65.     Defendants did not exercise reasonable care to prevent the creation of a hostile

19   work environment charged with national origin discrimination, and did not exercise reasonable

20   care to rescind the Policy, even after Plaintiff-Intervenor’s repeated opposition to it.

21              66.     As a direct, legal and proximate result of this discrimination, Plaintiff-Intervenor

22   has sustained economic and emotional injuries, resulting in damages in an amount to be proven at

23   trial.

24              67.     Defendants’ unlawful actions were intentional, willful, malicious, and/or done with

25   reckless disregard to Plaintiff-Intervenor’s right to be free from discrimination based on national

26   origin.

27              68.     Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.

28   //

29
30        {00575814.DOCX 2}                              10                     Case No. 19-cv-01231-JSW
31                                        COMPLAINT IN INTERVENTION
                Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 12 of 29




1                               SECOND CLAIM FOR RELIEF
     [National Origin Discrimination (Disparate Treatment) in Violation of Title VII of the Civil
2                     Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2(a)]
3
4              69.    Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
5    allegations contained in paragraphs 1 through 68, above.
6              70.    Defendants discriminated against Plaintiff-Intervenor by demoting her on the basis
7    of her national origin, Middle Eastern.
8              71.    Plaintiff-Intervenor’s national origin was the determining factor and/or a
9    motivating factor in Defendants’ adverse employment action.
10             72.    As a direct, legal and proximate result of the discrimination, Plaintiff-Intervenor
11   has sustained economic and emotional injuries, resulting in damages in an amount to be proven at
12   trial.
13             73.    Defendants’ unlawful actions were intentional, willful, malicious, and/or done
14   with reckless disregard to Plaintiff-Intervenor’s right to be free from discrimination based on
15   national origin.
16             74.    Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.
17                                      THIRD CLAIM FOR RELIEF
18            [Retaliation in Violation of Title VII of the Civil Rights Act of 1964, as amended,
                                            42 U.S.C. § 2000e-3(a)]
19
20             75.    Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
21   allegations contained in paragraphs 1 through 74, above.
22             76.    Section 704(a) of Title VII of the Civil Rights Act of 1964, as amended, prohibits
23   employers from discriminating against an employee “because [she] has opposed any practice
24   made an unlawful employment practice by this subchapter.” 42 U.S.C. § 2000e-3(a).
25             77.    Plaintiff-Intervenor engaged in protected activity by making numerous complaints
26   to Defendants’ agents and employees about Defendants’ employment practice that required
27   Plaintiff-Intervenor, as a term and condition of her employment, to enforce and engage in the
28   Policy of refusing services to customers based on their perceived national origin, Middle Eastern
29
30     {00575814.DOCX 2}                               11                     Case No. 19-cv-01231-JSW
31                                      COMPLAINT IN INTERVENTION
                Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 13 of 29




1    or Indian.
2             78.     Plaintiff-Intervenor reasonably believed that this term and condition of her
3    employment was unlawful.
4             79.     As a result of Plaintiff-Intervenor’s complaints, Defendants, their agents and/or
5    employees took materially adverse actions against Plaintiff-Intervenor, including, but not limited
6    to, demoting her in front of her supervisor peers and constructively discharging her from her
7    employment.
8             80.     Defendants’, their agents’ and/or employees’ retaliatory actions would deter a
9    reasonable employee from engaging in protected activity under Title VII.
10            81.     As a direct, legal and proximate result of the discrimination, Plaintiff-Intervenor
11   has sustained economic and emotional injuries, resulting in damages in an amount to be proven at

12   trial.

13            82.     Defendants’ unlawful actions were intentional, willful, malicious, and/or done

14   with reckless disregard to Plaintiff-Intervenor’s right to be free from retaliation.

15            83.     Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.

16
                                    FOURTH CLAIM FOR RELIEF
17            [Constructive Discharge in Violation of Title VII of the Civil Rights Act of 1964,
                                   as amended, 42 U.S.C. § 2000e-2(a)]
18
19            84.     Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
20   allegations contained in paragraphs 1 through 83, above.
21            85.     Defendants, and their agents and employees, created discriminatory and
22   intolerable working conditions for Plaintiff-Intervenor.
23            86.     A reasonable person in Plaintiff-Intervenor’s position would have felt compelled to
24   resign under these conditions.
25            87.     Plaintiff-Intervenor did in fact resign from her position because of these
26   conditions.
27            88.     As a direct, legal and proximate result of the discrimination, Plaintiff-Intervenor
28   has sustained economic and emotional injuries, resulting in damages in an amount to be proven at
29
30     {00575814.DOCX 2}                               12                     Case No. 19-cv-01231-JSW
31                                      COMPLAINT IN INTERVENTION
               Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 14 of 29




1    trial.
2             89.    Defendants’ unlawful actions were intentional, willful, malicious, and/or done
3    with reckless disregard to Plaintiff-Intervenor’s right to be free from discrimination based on
4    national origin.
5             90.    Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.
6                                   FIFTH CLAIM FOR RELIEF
7              [Hostile Work Environment Based on Race in Violation of 42 U.S.C. § 1981]

8             91.    Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
9    allegations contained in paragraphs 1 through 90, above.
10            92.    42 U.S.C. § 1981(a) provides that “[a]ll persons within the jurisdiction of the
11   United States shall have the same right in every State and Territory to make and enforce contracts,
12   to sue, be parties, give evidence, and to the full and equal benefit of all laws and proceedings for
13   the security of persons and property as is enjoyed by white citizens, and shall be subject to like
14   punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no other.”
15            93.       “‘Make and enforce contracts’ includes the making, performance, modification,
16   and termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions
17   of the contractual relationship.” 42 U.S.C. § 1981(b).
18            94.    Plaintiff-Intervenor is a “person within the jurisdiction of the United States.”
19            95.    Defendants subjected Plaintiff-Intervenor to unwelcome conduct by forcing her, as
20   a term and condition of her employment, to participate in and enforce their Policy of refusing
21   services to potential customers based on their actual or perceived Middle Eastern or Indian race.
22            96.    This conduct was severe and pervasive. On a regular, and sometimes daily, basis,
23   Plaintiff-Intervenor witnessed her coworkers openly abide by the Policy; observed coworkers’
24   database and hand-written notes indicating that Fidelity would not provide services to Middle
25   Eastern and Indian individuals; and herself had to participate in and enforce the Policy.
26            97.    Plaintiff-Intervenor’s multiple complaints to Defendants’ supervisory employees
27   did not cause Defendants to rescind the Policy.
28            98.    The Policy and Defendants’ actions in relation thereto created a hostile work
29
30     {00575814.DOCX 2}                              13                     Case No. 19-cv-01231-JSW
31                                      COMPLAINT IN INTERVENTION
                 Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 15 of 29




1    environment for Plaintiff-Intervenor because of her race, Middle Eastern.
2               99.     Plaintiff-Intervenor found her work environment to be hostile and heavily charged
3    with race discrimination.
4               100.    A reasonable person of Middle Eastern race in Plaintiff-Intervenor’s position
5    would have found the work environment to be hostile and polluted by race discrimination.
6               101.    Management level employees knew, or should have known, of the Policy and
7    Fidelity employees’ conduct in relation thereto.
8               102.    Defendants did not exercise reasonable care to prevent the creation of a hostile
9    work environment charged with race discrimination, and did not exercise reasonable care to
10   rescind the Policy, even after Plaintiff-Intervenor’s repeated opposition to it.
11              103.    As a direct, legal and proximate result of this discrimination, Plaintiff-Intervenor

12   has sustained economic and emotional injuries, resulting in damages in an amount to be proven at

13   trial.

14              104.    Defendants’ unlawful actions were intentional, willful, malicious, and/or done with

15   reckless disregard to Plaintiff-Intervenor’s right to be free from discrimination based on race.

16              105.    Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.

17                                    SIXTH CLAIM FOR RELIEF
18              [Race Discrimination (Disparate Treatment) in Violation of 42 U.S.C. § 1981]

19              106.    Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
20   allegations contained in paragraphs 1 through 105, above.
21              107.    Defendants discriminated against Plaintiff-Intervenor by demoting her on the basis
22   of her race, Middle Eastern.
23              108.    Plaintiff-Intervenor’s race was the determining factor and/or a motivating factor in
24   Defendants’ adverse employment action.
25              109.    As a direct, legal and proximate result of the discrimination, Plaintiff-Intervenor
26   has sustained economic and emotional injuries, resulting in damages in an amount to be proven at
27   trial.
28   //
29
30        {00575814.DOCX 2}                              14                     Case No. 19-cv-01231-JSW
31                                        COMPLAINT IN INTERVENTION
               Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 16 of 29




1             110.   Defendants’ unlawful actions were intentional, willful, malicious, and/or done with
2    reckless disregard to Plaintiff-Intervenor’s right to be free from discrimination based on race.
3             111.   Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.
4                                     SEVENTH CLAIM FOR RELIEF
5                                [Retaliation in Violation of 42 U.S.C. § 1981]

6             112.   Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
7    allegations contained in paragraphs 1 through 111, above.
8             113.   Plaintiff-Intervenor made numerous complaints to Defendants’ agents and
9    employees about the employment practice that required Plaintiff-Intervenor, as a term and
10   condition of her employment, to enforce and engage in the Policy of refusing services to
11   customers based on their race, Middle Eastern or Indian.
12            114.   Plaintiff-Intervenor reasonably believed this term and condition of her employment
13   to be unlawful.
14            115.   As a result of Plaintiff-Intervenor’s complaints, Defendants’ agents and employees
15   took materially adverse actions against Plaintiff-Intervenor, including, but not limited to,
16   demoting her in front of her supervisor peers and constructively discharging her from her
17   employment.
18            116.   Defendants’ retaliatory actions would deter a reasonable employee from
19   engaging in protected activity under § 1981.
20            117.   As a direct, legal and proximate result of the discrimination, Plaintiff-Intervenor
21   has sustained economic and emotional injuries, resulting in damages in an amount to be proven at
22   trial.
23            118.   Defendants’ unlawful actions were intentional, willful, malicious, and/or
24   Done with reckless disregard to Plaintiff-Intervenor’s right to be free from retaliation.
25            119.   Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.
26                                    EIGHTH CLAIM FOR RELIEF
27                         [Constructive Discharge in Violation of 42 U.S.C. § 1981]

28            120.   Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
29
30     {00575814.DOCX 2}                              15                     Case No. 19-cv-01231-JSW
31                                     COMPLAINT IN INTERVENTION
                Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 17 of 29




1    allegations contained in paragraphs 1 through 119, above.
2              121.   Defendants, and their agents and employees, created discriminatory and
3    intolerable working conditions.
4              122.   A reasonable person in Plaintiff-Intervenor’s position would have felt compelled to
5    resign under these conditions.
6              123.   Plaintiff-Intervenor did in fact resign from her position because of these
7    conditions.
8              124.   As a direct, legal and proximate result of the discrimination, Plaintiff-Intervenor
9    has sustained economic and emotional injuries, resulting in damages in an amount to be proven at
10   trial.
11             125.   Defendants’ unlawful actions were intentional, willful, malicious, and/or done with

12   reckless disregard to Plaintiff-Intervenor’s right to be free from discrimination based on race.

13             126.   Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.

14
                                    NINTH CLAIM FOR RELIEF
15            [Hostile Work Environment Based on National Origin in Violation of the FEHA,
16                                    Cal. Gov’t Code § 12940]

17             127.   Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
18   allegations contained in paragraphs 1 through 126, above.
19             128.   The FEHA makes it unlawful “[f]or an employer, because of the . . . national
20   origin . . . of any person, to refuse to hire or employ the person or to refuse to select the person for
21   a training program leading to employment, or to bar or to discharge the person from employment
22   or from a training program leading to employment, or to discriminate against the person in
23   compensation or in terms, conditions, or privileges of employment.” Cal. Gov’t Code § 12940(a).
24             129.   The FEHA also makes it unlawful for an employer, “because of . . . national
25   origin, . . . to harass an employee[.]” Cal. Gov’t Code § 12940(j).
26             130.   Defendants subjected Plaintiff-Intervenor to unwelcome conduct by forcing her, as
27   a term and condition of her employment, to participate in and enforce their Policy of refusing
28   services to potential customers based on their actual or perceived Middle Eastern or Indian
29
30     {00575814.DOCX 2}                               16                     Case No. 19-cv-01231-JSW
31                                      COMPLAINT IN INTERVENTION
                 Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 18 of 29




1    national origin.
2               131.    This conduct was severe and pervasive. On a regular, and sometimes daily, basis,
3    Plaintiff-Intervenor witnessed her coworkers openly abide by the Policy, observed coworkers’
4    database and hand-written notes indicating that Fidelity would not provide services to Middle
5    Eastern and Indian individuals, or herself had to participate in and enforce the Policy.
6               132.    Plaintiff-Intervenor’s multiple complaints to Defendants’ supervisory employees
7    did not cause Defendants to rescind the Policy.
8               133.    The Policy and Defendants’ actions in relation thereto created a hostile work
9    environment for Plaintiff-Intervenor because of her national origin, Middle Eastern.
10              134.    Plaintiff-Intervenor found her work environment to be hostile and heavily charged
11   with national origin discrimination.

12              135.    A reasonable person of Middle Eastern national origin in Plaintiff-Intervenor’s

13   position would have found the work environment to be hostile and polluted by national origin

14   discrimination.

15              136.    Management level employees knew, or should have known, of the Policy and

16   Fidelity employees’ conduct in relation thereto.

17              137.    Defendants did not exercise reasonable care to prevent the creation of a

18   hostile work environment charged with national origin discrimination, and did not exercise

19   reasonable care to rescind the Policy, even after Plaintiff-Intervenor’s repeated opposition to it.

20              138.    As a direct, legal and proximate result of this discrimination, Plaintiff-Intervenor

21   has sustained economic and emotional injuries, resulting in damages in an amount to be proven at

22   trial.

23              139.    Defendants’ unlawful actions were intentional, willful, malicious, and/or

24   done with reckless disregard to Plaintiff-Intervenor’s right to be free from discrimination based on

25   national origin.

26              140.    Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.

27   //
28   //
29
30        {00575814.DOCX 2}                              17                     Case No. 19-cv-01231-JSW
31                                        COMPLAINT IN INTERVENTION
                Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 19 of 29




1                                    TENTH CLAIM FOR RELIEF
              National Origin Discrimination (Disparate Treatment) in Violation of the FEHA,
2                                      Cal. Gov’t Code § 12940(a)
3
4              141.    Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
5    allegations contained in paragraphs 1 through 140, above.
6              142.    The FEHA makes it unlawful “[f]or an employer, because of the . . .
7    national origin . . . of any person, to refuse to hire or employ the person or to refuse to select the
8    person for a training program leading to employment, or to bar or to discharge the person from
9    employment or from a training program leading to employment, or to discriminate against the
10   person in compensation or in terms, conditions, or privileges of employment.” Cal. Gov’t Code §
11   12940(a).
12             143.    Defendants discriminated against Plaintiff-Intervenor by demoting her on the basis
13   of her national origin, Middle Eastern.
14             144.    Plaintiff-Intervenor’s national origin was the determining factor and/or a
15   motivating factor in Defendants’ adverse employment action.
16             145.    As a direct, legal and proximate result of the discrimination, Plaintiff-Intervenor
17   has sustained economic and emotional injuries, resulting in damages in an amount to be proven at
18   trial.
19             146.    Defendants’ unlawful actions were intentional, willful, malicious, and/or
20   done with reckless disregard to Plaintiff-Intervenor’s right to be free from discrimination based on
21   national origin.
22             147.    Plaintiff-Intervenor is entitled to reasonable attorneys’ fees and costs of suit.
23                                    ELEVENTH CLAIM FOR RELIEF
24                    [Retaliation in Violation of the FEHA, Cal. Gov’t Code § 12940(h)]

25             148.    Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
26   allegations contained in paragraphs 1 through 147, above.
27             149.    It is unlawful under the FEHA “[f]or any employer . . . or person to
28   discharge, expel, or otherwise discriminate against any person because the person has opposed
29
30     {00575814.DOCX 2}                                18                     Case No. 19-cv-01231-JSW
31                                       COMPLAINT IN INTERVENTION
               Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 20 of 29




1    any practices forbidden under this part or because the person has filed a complaint, testified, or
2    assisted in any proceeding under this part.” Cal. Gov’t Code § 12940(h).
3             150.   Plaintiff-Intervenor engaged in protected activity by making numerous complaints
4    to Defendants’ agents and employees about the employment practice that required Plaintiff-
5    Intervenor, as a term and condition of her employment, to enforce and engage in the Policy of
6    refusing services to customers based on their perceived national origin, Middle Eastern or Indian.
7             151.   Plaintiff-Intervenor reasonably believed this term and condition of her employment
8    to be unlawful.
9             152.   As a result of Plaintiff-Intervenor’s complaints, Defendants, their agents, and/or
10   employees took materially adverse actions against Plaintiff-Intervenor, including, but not limited
11   to, demoting her in front of her supervisor peers and constructively discharging her from her
12   employment.
13            153.   As a direct, legal and proximate result of the discrimination, Plaintiff-Intervenor
14   has sustained economic and emotional injuries, resulting in damages in an amount to be proven at
15   trial.
16            154.   Defendants’ unlawful actions were intentional, willful, malicious, and/or done with
17   reckless disregard to Plaintiff-Intervenor’s right to be free from retaliation.
18            155.   Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.
19
                                   TWELFTH CLAIM FOR RELIEF
20            [Failure to Prevent Discrimination and Harassment in Violation of the FEHA,
                                       Cal. Gov’t Code § 12940(k)]
21
22            156.   Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
23   allegations contained in paragraphs 1 through 155, above.
24            157.   Under the FEHA, it is unlawful “[f]or an employer . . . to fail to take all
25   reasonable steps necessary to prevent discrimination and harassment from occurring.” Cal. Gov’t
26   Code § 12940(k).
27            158.   Defendants, their agents, and/or employees failed to take all reasonable steps
28   necessary to prevent discrimination and a hostile work environment based on national origin,
29
30     {00575814.DOCX 2}                              19                     Case No. 19-cv-01231-JSW
31                                     COMPLAINT IN INTERVENTION
                Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 21 of 29




1    including, but not limited to, failure to investigate Plaintiff-Intervenor’s complaints regarding the
2    Policy, failure to rescind the Policy, and failure to remedy Plaintiff-Intervenor’s unlawful
3    demotion.
4              159.   Instead, Defendants created the Policy and participated in maintaining a
5    discriminatory and hostile work environment. Defendants failed to effectively investigate, stop,
6    correct, or prevent the unlawful Policy and related conditions, even after Plaintiff-Intervenor and
7    at least one other Fidelity employee complained of such matters.
8              160.   As a direct, legal and proximate result of Defendants’ failure to take all
9    reasonable steps necessary to prevent discrimination and harassment from occurring, Plaintiff-
10   Intervenor has sustained economic and emotional injuries, resulting in damages in an amount to
11   be proven at trial.
12             161.   Defendants’ unlawful actions were intentional, willful, malicious, and/or done with
13   reckless disregard to Plaintiff-Intervenor’s right to be free from discrimination based on national
14   origin.
15             162.   Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.
16                                THIRTEENTH CLAIM FOR RELIEF
17             [Constructive Discharge in Violation of the FEHA, Cal. Gov’t Code § 12940(a)]

18             163.   Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
19   allegations contained in paragraphs 1 through 162, above.
20             164.   An employee’s resignation becomes a constructive discharge under the FEHA
21   when the employer either intentionally created or knowingly permitted working conditions that
22   were so intolerable or aggravated at the time of the employee’s resignation that a reasonable
23   person in the employee’s position would be compelled to resign.
24             165.   Defendants, and their agents and supervisory employees, intentionally created
25   and/or knowingly permitted intolerable working conditions.
26             166.   A reasonable person in Plaintiff-Intervenor’s position would have felt compelled to
27   resign under these conditions.
28             167.   Plaintiff-Intervenor did in fact resign from her position because of these
29
30     {00575814.DOCX 2}                               20                     Case No. 19-cv-01231-JSW
31                                      COMPLAINT IN INTERVENTION
                Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 22 of 29




1    conditions.
2              168.   As a direct, legal and proximate result of the discrimination, Plaintiff-Intervenor
3    has sustained economic and emotional injuries, resulting in damages in an amount to be proven at
4    trial.
5              169.   Defendants’ unlawful actions were intentional, willful, malicious, and/or done with
6    reckless disregard to Plaintiff-Intervenor’s right to be free from discrimination based on national
7    origin.
8              170.   Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.
9                              FOURTEENTH CLAIM FOR RELIEF
10              [Wrongful Constructive Discharge in Violation of California Public Policy]

11             171.   Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
12   allegations contained in paragraphs 1 through 170, above.
13             172.   The California Unruh Civil Rights Act provides that “[a]ll persons within the
14   jurisdiction of this state are free and equal, and no matter what their . . . national origin . . . are
15   entitled to the full and equal accommodations, advantages, facilities, privileges, or services in all
16   business establishments of every kind whatsoever.” Cal. Civ. Code § 51.
17             173.   The FEHA makes it unlawful “[f]or an employer, because of the . . . national
18   origin . . . of any person, to refuse to hire or employ the person or to refuse to select the person for
19   a training program leading to employment, or to bar or to discharge the person from employment
20   or from a training program leading to employment, or to discriminate against the person in
21   compensation or in terms, conditions, or privileges of employment.” Cal. Gov’t Code § 12940
22   (a).
23             174.   It is a violation of the California public policy embodied in Cal. Civ. Code § 51 for
24   an employer to force an employee to violate that provision by requiring that employee to
25   participate in and enforce a policy and/or practice of refusing to provide services to customers
26   based on their actual or perceived national origin.
27             175.   It is a violation of the California public policy embodied in Cal. Gov’t Code §
28   12940(a) for an employer to subject an employee to the unlawful employment practice of being
29
30     {00575814.DOCX 2}                               21                      Case No. 19-cv-01231-JSW
31                                      COMPLAINT IN INTERVENTION
                 Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 23 of 29




1    forced to participate in and enforce, as a term and condition of employment, a policy and/or
2    practice that discriminates against individuals on the basis of their actual or perceived national
3    origin.
4               176.    Defendants, and their agents and supervisory employees, intentionally created
5    and/or knowingly permitted intolerable working conditions.
6               177.    Defendants, and their agents and employees, required Plaintiff-Intervenor to
7    participate in and enforce the Policy by directly or indirectly refusing services to potential Fidelity
8    customers on the basis of their actual or perceived national origin, Middle Eastern or Indian, in
9    violation of California fundamental public policy, Cal. Civ. Code § 51.
10              178.    Defendants, and their agents and employees, subjected Plaintiff-Intervenor to
11   intolerable employment conditions that violated fundamental public policy under Cal. Gov’t Code
12   § 12940(a). Namely, Defendants forced Plaintiff-Intervenor to participate in and enforce, as a
13   term and condition of her employment, the Policy. This Policy discriminated against customers
14   on the basis of their national origin, Middle Eastern or Indian. As a person of Middle Eastern
15   descent, Plaintiff-Intervenor shared the national origin of many of these customers.
16              179.    A reasonable person in Plaintiff-Intervenor’s position would have felt compelled to
17   resign under these conditions.
18              180.    Plaintiff-Intervenor did in fact resign from her position because of these
19   conditions.
20              181.    As a direct, legal and proximate result of the discrimination, Plaintiff-Intervenor
21   has sustained economic and emotional injuries, resulting in damages in an amount to be proven at
22   trial.
23              182.    Defendants’ unlawful actions were intentional, willful, malicious, and/or done with
24   reckless disregard to Plaintiff-Intervenor’s right to be free from discrimination based on national
25   origin.
26              183.    Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.
27   //
28   //
29
30        {00575814.DOCX 2}                              22                     Case No. 19-cv-01231-JSW
31                                        COMPLAINT IN INTERVENTION
                 Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 24 of 29




1                                    FIFTEENTH CLAIM FOR RELIEF
                          [Wrongful Demotion in Violation of California Public Policy]
2
3               184.    Plaintiff-Intervenor incorporates by reference as if fully set forth herein the

4    allegations contained in paragraphs 1 through 183, above.
5               185.    It is a violation of the California public policy embodied in Cal. Civ. Code § 51
6    and Cal. Gov’t Code § 12940 for an employer to take an adverse employment action, including
7    demotion, against an employee based on that employee’s national origin or because that employee

8    has complained of and opposed being required to participate in and enforce a policy and/or
9    practice of refusing to provide services to customers based on their actual or perceived national
10   origin.
11              186.    Defendant demoted Plaintiff-Intervenor on the basis of her national origin, Middle

12   Eastern.
13              187.    Plaintiff-Intervenor’s national origin was the determining factor and/or a

14   motivating factor in Defendant’s adverse employment action.

15              188.    Plaintiff-Intervenor made numerous complaints to Defendants’ agents and

16   employees about the employment practice that required Plaintiff-Intervenor, as a term and

17   condition of her employment, to enforce and engage in the Policy of refusing services to

18   customers based on their perceived national origin, Middle Eastern or Indian.

19              189.    As a result of Plaintiff-Intervenor’s complaints, Defendants, their agents, and/or

20   employees took materially adverse actions against Plaintiff-Intervenor, including, but not limited

21   to, demoting her in front of her supervisor peers.

22              190.    As a direct, legal and proximate result of the discrimination, Plaintiff-Intervenor

23   has sustained economic and emotional injuries, resulting in damages in an amount to be proven at

24   trial.

25              191.    Defendants’ unlawful actions were intentional, willful, malicious, and/or done with

26   reckless disregard to Plaintiff-Intervenor’s right to be free from retaliation.

27              192.    Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.

28   //

29
30        {00575814.DOCX 2}                              23                     Case No. 19-cv-01231-JSW
31                                        COMPLAINT IN INTERVENTION
              Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 25 of 29




1                                   SIXTEENTH CLAIM FOR RELIEF
                           [Immediate Payment of Wages and Waiting Time Penalties
2                              Pursuant to California Labor Code §§ 201-203]
3
4            193.    Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
5    allegations contained in paragraphs 1 through 192, above.
6            194.    California Labor Code §§ 201 and 202 mandate that an employer pay its
7    employees all earned wages immediately upon discharge or within seventy-two (72) hours of the
8    employee’s resignation.
9            195.    California Labor Code § 203 authorizes an employee to recover waiting time
10   penalties in an amount equal to the employee’s daily wages for up to thirty (30) days if an
11   employer willfully fails to pay any wages earned and due to the employee within the timeframes
12   required by California Labor Code §§ 201 and 202.
13           196.    Plaintiff-Intervenor was entitled to wages in the form of a bonus pursuant to
14   Defendants’ bonus policy.
15           197.    Plaintiff-Intervenor was constructively discharged from her employment at
16   Fidelity on or around December 7, 2015.
17           198.    Defendants willfully failed to pay Plaintiff-Intervenor for the bonus owed her upon
18   or within 72 hours of her constructive discharge.
19           199.    Plaintiff-Intervenor is entitled to recover from Defendants waiting time penalties
20   pursuant to California Labor Code § 203, plus interest, in an amount to be proven at trial.
21           200.    Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.
22                                 SEVENTEENTH CLAIM FOR RELIEF
23                             [Retaliation in Violation of Labor Code § 1102.5]

24           201.    Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
25   allegations contained in paragraphs 1 through 200, above.
26           202.    California Labor Code § 1102.5 prohibits employers, inter alia, from retaliating
27   against an employee because the employer believes that the employee may disclose information
28   to a government agency with authority to investigate where the employee has a reasonable belief
29
30     {00575814.DOCX 2}                              24                     Case No. 19-cv-01231-JSW
31                                     COMPLAINT IN INTERVENTION
                 Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 26 of 29




1    that the information discloses a violation of a state or federal statute. Cal. Lab. Code § 1102.5(b).
2               203.    Plaintiff-Intervenor is informed and believes and thereon alleges that because of
3    Plaintiff-Intervenor’s internal complaints about the Policy, Defendants retaliatorily demoted
4    and/or constructively discharged Plaintiff-Intervenor in the belief that she would disclose
5    information concerning the Policy to a government agency with authority to investigate.
6               204.    As a direct, legal and proximate result of the retaliation, Plaintiff-Intervenor has
7    sustained economic and emotional injuries, resulting in damages in an amount to be proven at
8    trial.
9               205.    Defendants’ unlawful actions were intentional, willful, malicious, and/or done with
10   reckless disregard to Plaintiff-Intervenor’s right to be free from retaliation.
11              206.    Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.

12                                   EIGHTEENTH CLAIM FOR RELIEF
13                                        [Negligent Supervision]

14              207.    Plaintiff-Intervenor incorporates by reference as if fully set forth herein the
15   allegations contained in paragraphs 1 through 206, above.
16              208.    Defendants had authority to supervise their employees.
17              209.    Plaintiff-Intervenor is informed and believes and thereon alleges that Defendants
18   knew or reasonably should have known that their failure adequately to supervise their employees
19   created the risk of the commission, by those employees, of the wrongful conduct alleged herein,
20   but that Defendants failed to take appropriate corrective action.
21              210.    Plaintiff-Intervenor is informed and believes and thereon alleges that Defendants’
22   failure to take appropriate corrective action resulted in the commission of the wrongful conduct
23   alleged herein, and caused Plaintiff-Intervenor to suffer injury, damage, loss or harm.
24              211.    As a direct, legal and proximate result of Defendants’ negligence, Plaintiff-
25   Intervenor has sustained economic and emotional injuries, resulting in damages in an amount to
26   be proven at trial.
27              212.    Plaintiff-Intervenor is entitled to her reasonable attorneys’ fees and costs of suit.
28   //
29
30        {00575814.DOCX 2}                              25                     Case No. 19-cv-01231-JSW
31                                        COMPLAINT IN INTERVENTION
                 Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 27 of 29




1                                 DECLARATORY RELIEF ALLEGATIONS
2               213.    A present and actual controversy exists between Plaintiff-Intervenor and
3    Defendants concerning their rights and respective duties. Plaintiff-Intervenor contends that
4    Defendants violated her rights under Title VII, 42 U.S.C. § 1981, the FEHA, the California Labor
5    Code and California common law. Plaintiff-Intervenor is informed and believes and thereon
6    alleges that the Defendants deny these allegations. Declaratory relief is therefore necessary and
7    appropriate.
8               214.    Plaintiff-Intervenor seeks a judicial declaration of the respective rights and duties
9    of the parties.
10                                  INJUNCTIVE RELIEF ALLEGATIONS
11              215.    No plain, adequate, or complete remedy at law is available to Plaintiff-Intervenor
12   to redress the wrongs alleged herein.
13              216.    If this Court does not grant the injunctive relief sought herein, Plaintiff-Intervenor
14   will be irreparably harmed.
15                                            PRAYER FOR RELIEF

16              WHEREFORE, Plaintiff-Intervenor prays for relief as follows:

17              1.      For a declaration that Defendants’ actions, policies, and practices as alleged herein

18   are unlawful;

19              2.      For reinstatement;

20              3.      For lost wages, penalties and all other compensation denied or lost to Plaintiff-

21   Intervenor by reason of Defendants’ unlawful actions, in an amount to be proven at trial;

22              4.      For compensatory damages for Plaintiff-Intervenor’s emotional pain and suffering,

23   in an amount to be proven at trial;

24              5.      For punitive damages in an amount to be determined at trial;

25              6.      For liquidated damages;

26              7.      For interest on lost wages, compensation, and damages, including pre- and post-

27   judgment interest and an upward adjustment for inflation;

28   //

29
30        {00575814.DOCX 2}                             26                      Case No. 19-cv-01231-JSW
31                                        COMPLAINT IN INTERVENTION
              Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 28 of 29




1            8.      For an order enjoining Defendants from engaging in the unlawful acts complained
2    of herein;
3            9.      For her reasonable attorneys’ fees and costs of suit pursuant to 42 U.S.C. § 2000e-
4    5(k), 42 U.S.C. § 1988, Cal. Gov’t Code § 12965(b), Cal. Code Civ. Pro. § 1021.5, and other
5    laws; and
6            10.     For such other and further relief as this Court deems just and proper.
7
8     Dated: June 21, 2019                               Respectfully submitted,
9
                                                         Marisa Díaz
10                                                       Christopher Ho
11                                                       LEGAL AID AT WORK

12                                                       Beth W. Mora
                                                         MORA EMPLOYMENT LAW, APC
13
14                                               By: /s/ Marisa Díaz
                                                                   MARISA DIAZ
15
16                                                       Attorneys for Plaintiff-Intervenor Ayesha Faiz

17
18
19
20
21
22
23
24
25
26
27
28
29
30     {00575814.DOCX 2}                            27                      Case No. 19-cv-01231-JSW
31                                    COMPLAINT IN INTERVENTION
             Case 4:19-cv-01231-JSW Document 26 Filed 06/21/19 Page 29 of 29




1                                            JURY DEMAND
2           Plaintiff-Intervenor hereby demands a jury trial in the within-entitled action.
3
4    Dated: June 21, 2019                                Respectfully submitted,
5
                                                         Marisa Díaz
6                                                        Christopher Ho
7                                                        LEGAL AID AT WORK

8                                                        Beth W. Mora
                                                         MORA EMPLOYMENT LAW, APC
9
10
                                                 By: /s/ Marisa Díaz
11                                                                MARISA DIAZ
12                                                   Attorneys for Plaintiff-Intervenor Ayesha Faiz

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30    {00575814.DOCX 2}                             28                     Case No. 19-cv-01231-JSW
31                                   COMPLAINT IN INTERVENTION
